Exhibit 10.15

American Technology Corporation

CHANGE IN CONTROL SEVERANCE BENEFIT PLAN

Section 1.     INTRODUCTION.

The American Technology Corporation Change in Control Severance Benefit Plan
(the “Plan”) was established effective April 30, 2009 (the “Adoption Date”). The
purpose of the Plan is to provide severance benefits to certain eligible
employees of the Company and its Affiliates upon selected terminations of
service in connection with a Change in Control (as defined below).

This Plan shall supersede any generally applicable change in control severance
plan, policy, or practice, whether written or unwritten, with respect to each
employee who becomes a Participant in the Plan. In consideration for the
benefits set forth in this Plan, this Plan shall also supersede and replace the
change in control benefits in any individually negotiated employment contract or
agreement, or any written plans that are not of general application, and, except
as set forth in the Participation Notice (as defined below), each Participant’s
change in control severance benefits shall be governed solely by the terms of
this Plan.

This Plan document is also the Summary Plan Description for the Plan.

Section 2.     DEFINITIONS.

The following shall be defined terms for purposes of the Plan:

(a) “Affiliate” means, with respect to any individual or entity, any other
individual or entity who, directly or indirectly through one or more
intermediaries, controls, is controlled by or is under common control with, such
individual or entity.

(b) “Base Salary” means a Participant’s monthly base salary in effect
immediately prior to the Covered Termination and prior to any reduction in base
salary that would permit such Participant to voluntarily terminate employment
for Good Reason (as defined below) (including without limitation any
compensation that is deferred by Participant into a Company-sponsored retirement
or deferred compensation plan, exclusive of any employer matching contributions
by the Company associated with any such retirement or deferred compensation plan
and exclusive of any other Company contributions) and excludes all bonuses,
commissions, expatriate premiums, fringe benefits (including without limitation
car allowances), option grants, equity awards, employee benefits and other
similar items of compensation.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means with respect to a Participant, the occurrence of any of the
following events: (i) such Participant’s commission of any felony or any crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (ii) such Participant’s attempted commission of, or
participation in, a fraud or act of dishonesty against the Company; (iii) such
Participant’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) such Participant’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) such Participant’s gross
misconduct. The determination that a termination of the Participant’s employment
is either for Cause or without Cause shall be made by the Company in its sole
discretion. Any determination by the Company that the employment of a
Participant was terminated by reason of dismissal without Cause for the purposes
of this Plan shall have no effect upon any determination of the rights or
obligations of the Company or such Participant for any other purpose.



--------------------------------------------------------------------------------

(e) “Change in Control” means the occurrence of any of the following events
prior to the automatic termination of this Plan as provided in Section 6(b):

(1) The consummation of a merger or consolidation of the Company with or into
another entity or any other corporate reorganization, if more than 50% of the
combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is not owned by persons who were stockholders of the Company immediately prior
to such merger, consolidation or other reorganization, in substantially the same
relative proportions as their ownership of the combined voting power of the
Company immediately prior to such merger, consolidation or other reorganization;

(2) There is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the assets of the Company, other than a sale,
lease, license or other disposition of all or substantially all of the
consolidated assets of the Company to an entity, more than 50% of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the
outstanding voting securities of the Company immediately prior to such sale,
lease, license or other disposition;

(3) When a majority of the incumbent directors on the Board are replaced by new
directors within any 18-month period; provided, however, that each director
(i) whose election has been approved by a vote of at least a majority of the
directors who were either incumbent directors at the beginning of the period or
elected or nominated in accordance with clause (i) or (ii) of this
Section 2(e)(3) during such period or (ii) whose nomination for election by the
Company’s stockholders has been approved by a committee of the Board, a majority
of whose members are directors who were either incumbent directors at the
beginning of the period or elected or nominated in accordance with clause (i) or
(ii) of this Section 2(e)(3) during such period shall be deemed to be an
“incumbent director” and not a “new director” for purposes of this
Section 2(e)(3); or

(4) Any “person” that (as such term is used in sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) by the acquisition or aggregation
of securities is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding securities ordinarily (and apart from rights
accruing under special circumstances) having the right to vote at elections of
directors (the “Base Capital Stock” ); except that any change in the relative
beneficial ownership of the Company’s securities by any person resulting solely
from a reduction in the aggregate number of outstanding shares of Base Capital
Stock, and any decrease thereafter in such person’s ownership of securities,
shall be disregarded until such person increases in any manner, directly or
indirectly, such person’s beneficial ownership of any securities of the Company.

The term “Change in Control” shall not include a transaction, the sole purpose
of which is to change the state of the Company’s incorporation.

(f) “Company” means American Technology Corporation or, following a Change in
Control, the surviving entity resulting from such transaction or the parent
company of such surviving entity.

(g) “Compensation Committee” means the Compensation Committee of the Board.



--------------------------------------------------------------------------------

(h) “Covered Termination” means, with respect to a Participant who immediately
prior to a termination of employment was an employee of the Company, such
Participant’s termination of employment by the Company without Cause or a
voluntary resignation of employment by the Participant for Good Reason; provided
that the involuntary termination or the event giving rise to the resignation for
Good Reason, as applicable, occurs within the three-months prior to, or 12
months following, the effective date of a Change in Control.

(i) “Good Reason” means, with respect to a Participant, the occurrence of one or
more of the following events, if applicable, without such Participant’s express
written consent:

(1) A material reduction in such Participant’s authority, duties or
responsibilities (and not simply a change in title or reporting relationships);

(2) A material reduction by the Company in such Participant’s Base Salary;

(3) A material adverse change by the Company to Participant’s Target Bonus or to
the criteria, milestones or objectives related to such Participant’s Target
Bonus that is reasonably likely to result in the Participant earning less than
his or her Target Bonus during the subsequent applicable period;

(4) A relocation of the Participant’s principal place of work to a location that
would increase the Participant’s one-way commute from his or her personal
residence to the new principal place of work by more than 50 miles.

Notwithstanding the foregoing, a Participant shall have “Good Reason” for his or
her resignation only if: (a) the Participant notifies the Company in writing,
within 30 days after the occurrence of one of the foregoing events, that he or
she intends to terminate his or her employment no earlier than 30 days after
providing such notice; (b) the Company does not cure such condition within 30
days following its receipt of such notice or states unequivocally in writing
that it does not intend to attempt to cure such condition; and (c) the
Participant resigns from employment within 180 days following the end of the
period within which the Company was entitled to remedy the condition
constituting Good Reason but failed to do so.

(j) “Health Severance Benefits Period” means 24 months.

(k) “Participant” means an individual who (i) is employed by the Company or its
Affiliates, (ii) has been designated eligible to participate in the Plan by the
Compensation Committee in its sole discretion (either by a specific designation
or by virtue of being a member of a class of employees who have been so
designated) and (iii) who has received a Participation Notice from the Company
and elected to participate in the Plan by executing and returning such
Participation Notice to the Company within the time period set forth therein.

(l) “Participation Notice” means the latest notice delivered by the Company to a
Participant substantially in the form of Exhibit A hereto or such other form as
may be approved by the Plan Administrator.

(m) “Payment Commencement Date” means, with respect to a Participant, (i) if
such Covered Termination occurs prior to the applicable Change in Control, the
later of (A) such Change in Control or (B) the effective date of the Release (as
defined below) or (ii) if such Covered Termination occurs on or after the
applicable Change in Control, the later of (X) the date of such Covered
Termination or (Y) the effective date of the Release.

(n) “Plan Administrator” means the Company.



--------------------------------------------------------------------------------

(o) “Target Bonus” means the target bonus (i.e., the annual bonus amount payable
to a Participant in cash, common stock or other property if exactly 100% of all
performance goals are achieved) most recently approved by the Compensation
Committee or the Board for such Participant prior to the earlier of (i) the
Payment Commencement Date and (ii) any reduction in Target Bonus that would
permit such Participant to voluntarily terminate employment for Good Reason.

(p) “Vesting Acceleration Benefit” means the remainder of all vesting
installments, whether time-based or performance-based, for a Participant.

The following additional terms are defined in the Section identified below:

 

TERM

   SECTION

“Additional Gross-Up Payment”

   5(d)(3)

“Adoption Date”

   1

“COBRA”

   7(a)

“Code”

   4(a)(3)

“ERISA”

   9

“Excise Tax”

   5(d)

“Gross-Up Payment”

   5(d)

“Payment”

   5(d)

“Plan”

   1

“Release”

   3

Section 3.     ELIGIBILITY FOR BENEFITS.

Subject to the requirements set forth in this Section, the Company shall provide
change in control severance benefits under the Plan to the Participants. In
order to be eligible to receive benefits under the Plan, a Participant must
(i) experience a Covered Termination and (ii) execute a general waiver and
release (the “Release”) in substantially the form attached hereto as Exhibit B
(or as then may be required by law to effect a release of claims), and such
Release must become effective in accordance with its terms; provided, however,
that no such Release shall require the Participant to forego any unpaid salary,
any accrued but unpaid vacation pay or any benefits payable pursuant to this
Plan. With respect to any outstanding option held by the Participant, no
provision set forth in this Plan granting the Participant additional rights to
exercise the option can be exercised unless and until the Release becomes
effective.

The Participant must execute the Release within the time period set forth
therein, but in no event later than (x) if a Change in Control shall have
occurred prior to such Covered Termination, 45 days following termination of
employment or (y) if a Change in Control shall not have occurred prior to such
Covered Termination, the later of (A) 45 days following termination of
employment or (B) ten days following such Change in Control, and such release
must become effective in accordance with its terms.

Unless a Change in Control has occurred, the Plan Administrator, in its sole
discretion, may modify the form of the required Release to comply with
applicable law and shall determine the form of the required Release, which may
be incorporated into a termination agreement or other agreement with the
Participant; provided, that, after a Change in Control occurs, the Plan
Administrator may modify the form of required Release only if necessary to
comply with applicable law.

Section 4.     AMOUNT OF BENEFIT.

(a) Provision of Benefits. Subject to the limitations and reductions provided in
this Plan, benefits under this Plan, if any, shall be provided to the
Participants described in Section 3 in the



--------------------------------------------------------------------------------

following amounts. Effective commencing with the Payment Commencement Date, such
Participant shall receive the following severance package:

(1) Cash Severance Benefits. The Company shall make a cash severance payment to
the Participant in an amount equal to 24 months of Base Salary. Any such payment
pursuant to this Section 4(a)(1) shall be in a single lump sum to be paid within
10 days following the Payment Commencement Date.

(2) Bonus Severance Benefits. The Company shall make a cash severance payment to
the Participant in an amount equal to such Participant’s Target Bonus. Any such
bonus payment pursuant to this Section 4(a)(2) shall be in a single lump sum to
be paid within 10 days following the Payment Commencement Date.

(3) Health Severance Benefits. During the Health Severance Benefits Period, the
Company will pay all premiums for group medical, dental and vision coverage
elected by such Participant for the Participant and his or her eligible
dependents under any individual policy providing group medical, dental and
vision benefits substantially similar to those provided to Participant
immediately prior to his or her termination of Service.

(4) Equity Award Acceleration. The vesting and exercisability of all outstanding
options to purchase the Company’s common stock issued pursuant to any equity
incentive plan of the Company or any Affiliate that are then held by the
Participant on such date shall be accelerated to the extent applicable so that
the Participant shall receive the Vesting Acceleration Benefit, any
reacquisition or repurchase rights held by the Company in respect of common
stock issued pursuant to any other stock award granted to the Participant by the
Company shall lapse so that the Participant shall receive the Vesting
Acceleration Benefit, and the vesting of any other stock awards granted to the
Participant by the Company, and any issuance of shares triggered by the vesting
of such stock awards, shall be accelerated so that the Participant shall receive
the Vesting Acceleration Benefit. If the Covered Termination occurs prior to the
applicable Change in Control, such vesting acceleration shall be deemed
effective as of the date of the Covered Termination. Notwithstanding the
foregoing, this Section 4(a)(4) shall not apply to stock awards issued under or
held in any plan sponsored by the Company or an Affiliate that is intended to be
qualified under Section 401(a) of the Internal Revenue Code. Notwithstanding the
provisions of this Section 4(a)(4), in the event that the provisions of this
Section 4(a)(4) regarding acceleration of vesting of an option would adversely
affect a Participant’s option (including, without limitation, its status as an
incentive stock option under Section 422 of the Code) that is outstanding on the
date the Participant commences participation in the Plan, such acceleration of
vesting shall be deemed null and void as to such option unless the affected
Participant consents in writing to such acceleration of vesting as to such
option at the time he or she becomes a Participant.

(b) Certain Reductions. Notwithstanding any other provision of the Plan to the
contrary, any benefits payable to a Participant under Sections 4(a) of this Plan
shall be reduced (but not below zero) by any severance benefits payable by the
Company or an Affiliate to such Participant under any other policy, plan,
program, agreement or arrangement, including, without limitation, a contract
between such Participant and any entity, covering such Participant. In addition,
to the extent that any federal, state or local laws, including, without
limitation the Worker Adjustment Retraining Notification Act, 29 U.S.C.
Section 2101 et seq., or any similar state statute, require the Company to give
advance notice or make a payment of any kind to a Participant because of that
Participant’s involuntary termination due to a layoff, reduction in force, plant
or facility closing, sale of business, change of control, or any other similar
event or reason, the benefits payable under Sections 4(a)(1) and 4(a)(3) of this
Plan shall either be reduced or eliminated by such required payments or notice.
The benefits provided under this Plan are intended to satisfy any and all
statutory obligations that may arise out of a Participant’s involuntary
termination of employment for the foregoing reasons, and the Plan Administrator
shall so construe and implement the terms of the Plan.



--------------------------------------------------------------------------------

(c) Application of Section 409A. Any compensation and benefits payable under the
Plan are intended to be payable pursuant to the “short-term deferral” rule set
forth in Section 1.409A-1(b)(4) of the Treasury Regulations. Notwithstanding the
foregoing, if the Company determines that any payments hereunder fail to satisfy
the distribution requirement of Section 409A(a)(2)(A) of the Code, the payment
of such benefit shall be delayed until six months after separation from service
if the Participant is a “specified employee” within the meaning of the aforesaid
section of the Code at the time of such separation from service.

(d) Withholding. All payments under the Plan will be subject to all applicable
withholding obligations of the Company, including, without limitation,
obligations to withhold for federal, state and local income and employment
taxes.

Section 5.     LIMITATIONS ON BENEFITS.

(a) Mitigation. Except as otherwise specifically provided herein, a Participant
shall not be required to mitigate damages or the amount of any payment provided
under the Plan by seeking other employment or otherwise, nor shall the amount of
any payment provided for under the Plan be reduced by any compensation earned by
a Participant as a result of employment by another employer or any retirement
benefits received by such Participant after the date of service or employment
termination.

(b) Non-Duplication of Benefits. No Participant is eligible to receive benefits
under this Plan more than one time.

(c) Indebtedness of Participants. To the extent permitted by law, if a
Participant is indebted to the Company or an Affiliate on the date of his or her
termination of employment or service, the Company reserves the right to offset
any severance benefits payable in cash under the Plan by the amount of such
indebtedness. A Participant may be required to execute an agreement to such
effect if requested by the Company.

Section 6.     RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan and to construe and interpret the Plan and to decide
any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The rules, interpretations, computations and other
actions of the Plan Administrator shall be binding and conclusive on all
persons.

(b) Change of State of Incorporation, Amendment or Termination. The Board
reserves the right to change the state of incorporation, and the Board and the
Compensation Committee reserve the right to amend or terminate this Plan or the
benefits provided hereunder at any time; provided, however, that no such change
of state, amendment or termination shall impair or reduce the rights of a
Participant unless such Participant consents to such amendment or termination of
the Plan in writing. Notwithstanding the foregoing, the Plan shall automatically
terminate on the tenth anniversary from the Adoption Date, unless extended by
the Board or the Compensation Committee. Any action amending, terminating or
extending the Plan shall be in writing and executed by the Board or the
Compensation Committee.



--------------------------------------------------------------------------------

Section 7.     CONTINUATION OF CERTAIN EMPLOYEE BENEFITS.

(a) COBRA. Each Participant who is enrolled in a group medical, dental or vision
plan sponsored by the Company or an Affiliate may be eligible to continue
coverage under such group medical, dental or vision plan (or to convert to an
individual policy), at the time of the Participant’s termination of employment
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). The
Company will notify the Participant of any such right to continue group medical
coverage at the time of termination of the Health Severance Benefits. No
provision of this Plan will affect the continuation coverage rules under COBRA.
Therefore, the period during which a Participant may elect to continue the
Company’s group medical, dental or vision coverage at his or her own expense
under COBRA, the length of time during which COBRA coverage will be made
available to the Participant, and all other rights and obligations of the
Participant under COBRA will be applied in the same manner that such rules would
apply in the absence of this Plan. At the conclusion of the COBRA premium
reimbursements made by the Company, if any, the Participant will be responsible
for the entire payment of premiums required under COBRA for the duration, if
any, of the COBRA period.

(b) Other Employee Benefits. All non-health benefits (such as life insurance,
AD&D, disability and 401(k) plan coverage) terminate as of an employee’s
termination date (except to the extent that a conversion privilege may be
available thereunder).

Section 8.     NO IMPLIED EMPLOYMENT CONTRACT.

The Plan shall not be deemed (i) to give any employee or other person any right
to be retained in the employ or service of the Company or (ii) to interfere with
the right of the Company to discharge any employee or other person at any time
and for any reason, which right is hereby reserved.

Section 9.     LEGAL CONSTRUCTION.

This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
and, to the extent not preempted by ERISA, the laws of the State of California.
The Plan, as a “severance pay arrangement” within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be excepted from the definitions of
“employee pension benefit plan” and “pension plan” set forth under section 3(2)
of ERISA, and is intended to meet the descriptive requirements of a plan
constituting a “severance pay plan” within the meaning of regulations published
by the Secretary of Labor at Title 29, Code of Federal Regulations §2510.3-2(b).

Section 10.     CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

American Technology Corporation

Attn: Chief Financial Officer

15378 Avenue of Science, Suite 100

San Diego, CA 92128

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The written notice of denial
will be set forth in a manner



--------------------------------------------------------------------------------

designed to be understood by the employee and will include specific reasons for
the denial, specific references to the Plan provision upon which the denial is
based, a description of any information or material that the Plan Administrator
needs to complete the review and an explanation of the Plan’s review procedure.
This written notice will be given to the applicant within 90 days after the Plan
Administrator receives the application, unless special circumstances require an
extension of time, in which case, the Plan Administrator has up to an additional
90 days for processing the application. If an extension of time for processing
is required, written notice of the extension will be furnished to the applicant
before the end of the initial 90-day period. This notice of extension will
describe the special circumstances necessitating the additional time and the
date by which the Plan Administrator is to render its decision on the
application. If written notice of denial of the application for benefits is not
furnished within the specified time, the application shall be deemed to be
denied. The applicant will then be permitted to appeal the denial in accordance
with the review procedure described below.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the
Compensation Committee within 60 days after the application is denied. A request
for a review shall be in writing and shall be addressed to:

Compensation Committee

Attn: Chairman

c/o American Technology Corporation

15378 Avenue of Science, Suite 100

San Diego, CA 92128

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Compensation Committee may require the applicant
to submit) written comments, documents, records, and other information relating
to his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Compensation Committee will act on each request for
review within 60 days after receipt of the request, unless special circumstances
require an extension of time (not to exceed an additional 60 days), for
processing the request for a review. If an extension for review is required,
written notice of the extension will be furnished to the applicant within the
initial 60 day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the
Compensation Committee is to render its decision on the review. The Compensation
Committee will give prompt, written or electronic notice of its decision to the
applicant. Any electronic notice will comply with the regulations of the U.S.
Department of Labor. In the event that the Compensation Committee confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the specific
Plan provisions upon which the decision is based. If written notice of the Plan
Administrator’s decision is not given to the applicant within the time
prescribed in this Section 10(d) the application will be deemed denied on
review.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.



--------------------------------------------------------------------------------

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the claimant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied (or the
application is deemed denied due to the Plan Administrator’s failure to act on
it within the established time period), (iii) has filed a written request for a
review of the application in accordance with the appeal procedure described in
Section 10(c) above, and (iv) has been notified in writing that the Compensation
Committee has denied the appeal (or the application is deemed denied due to the
Plan Administrator’s failure to act on it within the established time period).

Section 11.     BASIS OF PAYMENTS TO AND FROM PLAN.

All benefits under the Plan shall be paid by the Company. The Plan shall be
unfunded, and benefits hereunder shall be paid only from the general assets of
the Company. A Participant’s right to receive payments under the Plan is no
greater than that of the Company’s unsecured general creditors. Therefore, if
the Company were to become insolvent, the Participant might not receive benefits
under the Plan.

Section 12.     SUCCESSORS AND ASSIGNS.

This Plan shall be binding upon any surviving entity resulting from a Change in
Control and upon any other person who is a successor by merger, acquisition,
consolidation or otherwise to the business formerly carried on by the Company
without regard to whether or not such person actively adopts or formally
continues the Plan. Participants, to the extent they are otherwise eligible for
benefits under the Plan, are intended third party beneficiaries of this
provision.

Section 13.     EXECUTION.

To record the adoption of the Plan as set forth herein, American Technology
Corporation has caused its duly authorized officer to execute the same this 30th
day of April, 2009.

 

AmericanTechnology Corporation

/s/ Daniel Hunter Daniel Hunter Chairman of the Compensation Committee of the
Board of Directors



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATION NOTICE AND ACKNOWLEDGEMENT

To:                                          
                                       

Date:                                      
                                     

Deadline to Return Participation Notice:                       

American Technology Corporation (the “Company”) has adopted the Change in
Control Severance Benefit Plan (the “Plan”). The Company is providing you with
this Participation Notice to inform you that you have been designated as a
Participant in the Plan. A copy of the Plan document is attached to this
Participation Notice. The terms and conditions of your participation in the Plan
are as set forth in the Plan and this Participation Notice, which together also
constitutes a summary plan description of the Plan.

In consideration for the benefits set forth in the Plan, each Participant’s
change in control benefits shall be governed by the terms of the Plan and the
Plan shall supersede and replace any individually negotiated change in control
benefits in any employment contract or agreement and all change in control
benefits payable to you as set forth in any agreement, including offer letters,
with the Company entered into prior to the date hereof.

If you choose to participate in the Plan, please return to the Company (Attn.
Chief Financial Officer) a copy of this Participation Notice and Acknowledgement
signed by you and retain a copy, along with the Plan document, for your records.
Please note that you are not a Participant in the Plan until you execute and
return this Participation Notice and Acknowledgement to the Company.

The undersigned hereby acknowledges receipt of the foregoing Participation
Notice. In the event the undersigned holds outstanding stock options as of the
date of this Participation Notice, the undersigned hereby (check one box—failure
to check a box will be deemed the selection of the second alternative):

 

 

¨

   accepts all of the benefits of Section 4(a)(4) of the Plan regardless of any
potential adverse effects on any outstanding option  

¨

   accepts the benefits of Sections 4(a)(4) of the Plan that have no adverse
effect on outstanding options or other stock awards and rejects the benefits of
Sections 4(a)(4) of the Plan as to those outstanding options and other stock
awards that would have potential adverse effects  

¨

   other (please describe):                                  
                                         
                                         
                                         
                                              

                                       
                                         
                                         
                                         
                                         
                                                   

The undersigned acknowledges that he/she has been advised to obtain tax and
financial advice regarding the consequences of this election including the
effect, if any, on the status of the stock options for tax purposes under
Sections 409A and 422 of the Internal Revenue Code.

 

American Technology Corporation

    [Participant Name]

By:

 

                                                                                
           

   

Its:

 

                                                                                
           

   

Participant Signature                                   
                                       



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the American
Technology Corporation Change in Control Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company and me with regard to the subject matter hereof. I am not relying on any
promise or representation by the Company that is not expressly stated therein.
This Release and Waiver may only be modified by a writing signed by both me and
a duly authorized officer of the Company. Certain capitalized terms used in this
Release are defined in the Plan.

I hereby confirm my obligations under the Company’s Employee Proprietary
Information and Inventions Agreement.

In exchange for the consideration to be provided to me under the Plan to which I
am not otherwise entitled, I hereby generally and completely release American
Technology Corporation and its current and former directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Parties”) from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring prior to my signing this Agreement
(collectively, the “Released Claims”). The Released Claims include, but are not
limited to: (1) all claims arising out of or in any way related to my employment
with the Company, or the termination of that employment; (2) all claims related
to my compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (“ADEA”), and the California Fair
Employment and Housing Act (as amended). Notwithstanding the foregoing, the
following are not included in the Released Claims (the “Excluded Claims”):
(1) any rights or claims for indemnification I may have pursuant to any written
indemnification agreement with the Company to which I am a party, the charter,
bylaws, or operating agreements of the Company, or under applicable law; or
(2) any rights which are not waivable as a matter of law. In addition, nothing
in this Release prevents me from filing, cooperating with, or participating in
any proceeding before the Equal Employment Opportunity Commission, the
Department of Labor, or the California Department of Fair Employment and
Housing, except that I hereby waive my right to any monetary benefits in
connection with any such claim, charge or proceeding. I hereby represent and
warrant that, other than the Excluded Claims, I am not aware of any claims I
have or might have against any of the Released Parties that are not included in
the Released Claims.

I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any Released
Party. I also acknowledge and represent that I have not been denied any rights
including, but not limited to, rights to a leave or reinstatement from a leave
under the Family and Medical Leave Act of 1993, the California Family Rights
Act, the Uniformed Services Employment and Reemployment Rights Act of 1994, or
any similar law of any jurisdiction. I further acknowledge that I am knowingly
and voluntarily waiving and releasing any rights I may have under the ADEA. I
also acknowledge that the consideration given for the Released Claims is in
addition to anything of value to which I was already entitled. I further
acknowledge that I have been advised by this writing, as



--------------------------------------------------------------------------------

required by the ADEA, that: (a) the Released Claims do not apply to any rights
or claims that arise after the date I sign this Release; (b) I should consult
with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have 21 days to consider this Release (although
I may choose to voluntarily to sign it sooner); (d) I have seven days following
the date I sign this Release to revoke the Release by providing written notice
to an officer of the Company; and (e) the Release will not be effective until
the date upon which the revocation period has expired unexercised, which will be
the eighth day after I sign this Release (“Effective Date”).

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked, I have received all the leave and leave benefits and protections for
which I am eligible, and I have not suffered any on-the-job injury for which I
have not already filed a workers’ compensation claim.

 

EMPLOYEE

Employee Signature                                                           
Employee Name                                                                  
Date:                                      
                                                  